DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner notes that Applicant's arguments regarding Ludwick were related to Ludwick's lack of teaching the conveyed trajectory. Examiner has now found this limitation to be taught by Marti, however, Ludwick remains as part of the rejection as teaching the aspect of the predetermined time or distance limit as detailed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-20 are rejected under 35 USC 103 as being unpatentable over US20150228195 ("Beaurepaire") in view of US20150203023 ("Marti") and US20150268665 ("Ludwick").

Claim 1
Beaurepaire discloses a method for an autonomous vehicle to communicate with external observers, comprising: 
collecting, by one or more processors of the autonomous vehicle, data that characterizes a surrounding environment of the autonomous vehicle from a sensor coupled to the autonomous vehicle (0077 detected pedestrian); 
determining, by the one or more processors, an intended course of action for the autonomous vehicle to undertake based on an assigned task and the collected data (0077 allow the at least one detected pedestrian [903] to safely cross the street); 
identifying, by the one or more processors, an external observer in the surrounding environment based on the collected data (0077 allow the at least one detected pedestrian [903] to safely cross the street); 
conveying a human understandable output, wherein the human understandable output indicates the intended course of action of the autonomous vehicle to the external observer (0077 the at least one vehicle [901] may clearly indicate the at least one pedestrian [903] that he can cross the street by projecting a pedestrian crossing symbol on the ground [905]. In another scenario, such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street, Fig. 9); and 
embedding, by the one or more processors, inside the human understandable output machine readable information corresponding to the human understandable output (0077 the at least one vehicle [901] may clearly indicate the at least one pedestrian [903] that he can cross the street by projecting a pedestrian crossing symbol on the ground [905]. In another scenario, such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street, Fig. 9).
Beaurepaire fails to disclose the intended course of action comprising a trajectory of the autonomous vehicle, the conveying comprising projecting at least one of a line or an arrow representing the trajectory on a ground surface external to the autonomous vehicle. However, Beaurepaire does disclose conveying a human understandable output regarding the intended course of action of the autonomous vehicle (0077). Furthermore, Marti teaches the intended course of action comprising a trajectory of the autonomous vehicle, the conveying comprising projecting at least one of a line or an arrow representing the trajectory on a ground surface external to the autonomous vehicle (0078 When implemented in autonomous vehicles, the roadway projection system allows an autonomous vehicle that may lack a driver to express the driving intentions of the autonomous vehicle itself to other vehicles., 0042 projected image could represent a course driver 130 intends to follow. In FIGS. 3A-3C, roadway projection system 100 could identify that driver 130 is looking towards the right, and then generate an image to indicate that driver 130 intends to turn right. The image could be an arrow, such as that shown in FIG. 3A, a line such as that shown in FIG. 3C, an animation, and so forth. Persons skilled in the art will recognize that roadway projection system 100 may be configured to detect a wide variety of behaviors associated with driver 130 and then project images in response to those behaviors., Fig. 3A).
	Beaurepaire and Marti both disclose systems of an autonomous vehicle conveying information to external observers. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Beaurepaire to include the teaching of Marti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Beaurepaire and Marti would have made obvious and resulted in the subject matter of the claimed invention, specifically that the intended course of action comprising a trajectory of the autonomous vehicle, the conveying comprising projecting at least one of a line or an arrow representing the trajectory on a ground surface external to the autonomous vehicle.
	Additionally, Beaurepaire in view of Marti fails to disclose wherein the at least one of a line or arrow is projected on the ground based on a predetermined time limit or a predetermined distance limit. However, Beaurepaire does disclose conveying a human understandable output regarding the intended course of action of the autonomous vehicle (0077). Furthermore, Ludwick teaches an autonomous vehicle that communicates with external observers, including the intended course of action of the autonomous vehicle being based on a predetermined time limit or a predetermined distance limit (0024 Because indicating the intent to decelerate may actually be confusing to tertiary users, the audible signal for deceleration may be played when the vehicle is actually decelerating, and not as an advance warning. In this regard, the communication system may be considered asymmetric as intent is communicated only for acceleration and not deceleration., 0049 Various visual signals may be used to communicate this information. For example, images may be projected on the ground towards the front, side, or back of the vehicle with text or symbols indicating that the vehicle will or is accelerating or decelerating.). Examiner notes that Ludwick teaches that the intend course of action of the autonomous vehicle is conveyed (via the audible or visual signal) to an external observer, and this conveyance is limited to the time of the course of action itself, and possibly after (the signal is played when the vehicle is actually decelerating and not before). As Ludwick teaches the feature of a time-limited conveyance of the intended course of action of the autonomous vehicle, one of ordinary skill would have understood that this feature could be applied to the combination of Beaurepaire and Marti, in which the arrow showing the trajectory in Marti would be time-limited. Thus, the combination of Beaurepaire, Marti, and Ludwick would have made obvious to one of ordinary skill the feature of wherein the at least one of a line or arrow is projected on the ground based on a predetermined time limit or a predetermined distance limit.
	Beaurepaire and Ludwick both disclose autonomous vehicles that communicate with external observers. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Beaurepaire to include the teaching of Ludwick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Beaurepaire and Ludwick would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the at least one of a line or arrow is projected on the ground based on a predetermined time limit or a predetermined distance limit

Claim 2
Beaurepaire discloses wherein the machine readable information conveys additional information beyond that conveyed in the human understandable output (0077 such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street. In one embodiment, the coordination platform 109 may synchronize the projection of the pedestrian crossing symbol between multiple vehicles in different lanes, wherein the pedestrian crossing symbol may be projected throughout the street.).

Claim 3
Beaurepaire discloses wherein the machine readable information is imperceptible to the external observer (0077 the at least one vehicle [901] may clearly indicate the at least one pedestrian [903] that he can cross the street by projecting a pedestrian crossing symbol on the ground [905]. In another scenario, such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street, Fig. 9).

Claim 5
Beaurepaire discloses wherein collecting data that characterizes the surrounding environment includes detecting a gesture associated with the external observer (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim 6
Beaurepaire discloses wherein determining the intended course of action for the autonomous vehicle includes, based on the gesture associated with the external observer, determining the intended course of action for the autonomous vehicle (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim 7
Beaurepaire discloses identifying an external observer directing traffic (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); communicating with a device associated with the external observer directing traffic using the machine readable information (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); based on a machine readable information received from the device associated with the external observer, determining the intended course of action of the autonomous vehicle (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim 8
Beaurepaire discloses identifying an external observer directing traffic (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); detecting a gesture associated with the external observer directing traffic (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); based on the gesture associated with the external observer directing traffic, determining the intended course of action for the autonomous vehicle (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim(s) 9, 10, 11, 13, 14, 15, 16, 17, 18 and 19
Claim(s) 9, 10, 11, 13, 14, 15, 16, 17, 18 and 19 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 5, 6, 7, 8, 1, 2, and 3 and is/are rejected under the same grounds.

Claim 20
Beaurepaire discloses wherein the control system is configured to detect a location of the external observer based on the collected data (0078, 0076); and wherein the output device is configured to project light towards a direction corresponding to the detected location of the external observer (Fig. 9, 0077).

Claims 4 and 12 are rejected under 35 USC 103 as being unpatentable over Beaurepaire in view of Marti and Ludwick, in further view of US20120308076 ("Piekniewski").

Claim 4
Beaurepaire fails to disclose wherein embedding the machine readable information includes pulse-coding the human understandable output. However, Beaurepaire discloses embedding machine readable media (0077 such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street. In one embodiment, the coordination platform 109 may synchronize the projection of the pedestrian crossing symbol between multiple vehicles in different lanes, wherein the pedestrian crossing symbol may be projected throughout the street.). Furthermore, Piekniewski teaches an autonomous vehicle embedding the machine readable information includes pulse-coding the human understandable output (0067 pulse-code temporally proximate object recognition, 0177 autonomous vehicles).
	Beaurepaire and Piekniewski both disclose systems for autonomous vehicles that embed some information in the human understandable output. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Beaurepaire to include the teaching of Piekniewski since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12
Claim(s) 12 recite(s) subject matter similar to that/those of claim(s) 4 and is/are rejected under the same grounds.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663